Citation Nr: 1635924	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2. Entitlement to a higher rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1986 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a higher rating for a left knee disability in excess of 30 percent, and reopened and denied service connection for a right knee disability.

Although the RO reopened the previously denied claim of entitlement to service connection for a right knee disability, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right knee disability, before reaching any merit determination. 

In May 2014, the Board remanded the claims for additional development.  The claims are now returned to the Board.  

The issue of entitlement to a an increased rating for DJD of the left knee is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  In a May 2008 rating decision, the RO reopened and denied a claim of service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 
 
3.  Evidence received since the May 2008 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim of service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2. The additional evidence received since the May 2008 decision is not new and material, and the claim of service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on June 12, 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran was afforded a VA examination in April 2011.  The examiner offered an etiological opinion regarding the disability on appeal and supported his conclusions with a cogent rationale.  The Board considers the examination report adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In the December 2013 remand order, the Board, inter alia, instructed the AOJ to issue the Veteran notice on the evidence needed to reopen a previously denied claim for service connection.  As stated above, the Veteran was provided proper notice on June 12, 2014.  In January 2015, the AOJ issued a supplemental statement of the case continuing the denial for service connection.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has not been received.  The Veteran's claim for service connection was denied because there was no evidence of pertinent disability in service, or a nexus between his current right knee disability and his service-connected left knee disability.  Accordingly, the Veteran needs new and material evidence as to these requirements in order to reopen his claims.

In a September 2005 rating decision, the RO denied service connection for a right knee disability on the basis that the disability was neither incurred in nor caused by active military service.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the September 2005 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In a May 2008 rating decision, the RO reopened and denied service connection for a right knee disability, to include as secondary to a service-connected left knee disability, on the basis that the disability was neither proximately caused by or aggravated by the service-connected left knee disability.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the May 2008 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the May 2008 rating decision included the Veteran's service treatment records (STRs), VA treatment records, and VA examinations.  In particular, in an August 2005 VA examination, the Veteran reported onset of pain in the right knee in the last six months and denied any injury to the right knee while in service.  The examiner diagnosed the Veteran with retropatellar pain syndrome.  Further, a May 2008 VA examiner opined that the right knee disability was less likely than not secondary to his service-connected left knee disability.  Additionally, VA treatment records noted the Veteran's complaints of right knee pain and treatment thereof.  

Relevant evidence received more than one year since the May 2008 rating decision includes additional VA treatment records and an April 2011 VA examination report.  Specifically, the April 2011 VA examiner diagnosed the Veteran with a right knee sprain and noted that he had a normal examination of the right knee with no abnormal findings on x-ray or physical examination.  He opined that the Veteran's right knee disability was less likely than not caused by or a result of his service-connected left knee disability, and that it was more likely than not related to his work as a cable technician for the past 13 years. 

While this additional evidence is new, it is cumulative to evidence of record at the time of the May 2008 rating decision.  VA treatment records received since the May 2008 rating decision and the April 2011 VA examination do not relate to an unestablished fact necessary to substantiate the merits of the claim.  To the contrary, both VA treatment records prior and since the May 2008 rating decision showed that the Veteran was receiving treatment for right knee symptoms, and did not address the etiology of his right knee disability.  Further, both the May 2008 VA examiner and the April 2011 VA examiner opined that the Veteran's right knee disability was less likely than not secondary to his service-connected left knee disability.   

Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, while new, is not material.  Therefore, the Board finds that the claim of service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having not been submitted, the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is not reopened.


REMAND

With regard to the claim for an increased rating for DJD of the left knee, the Veteran asserts that he is entitled to a higher rating.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to the Board's May 2014 remand, the Veteran was afforded a VA knee examination in December 2014 to assess the severity of his service-connected DJD of the left knee.  During the examination, he reported that the pain intensity of the left knee had worsened since his last VA examination in November 2012, and that he had pain when squatting, swelling, and improved popping and clicking.  On examination, the ranges of motion were recorded for flexion and extension, and the examiner noted that there was no pain on examination.  

However, the December 2014 examiner did not indicate whether the range of motion testing conducted included active and passive motion.  While the examiner indicated that there was no evidence of pain with weight-bearing, the examiner did not indicate whether range of motion testing conducted also included nonweight-bearing.  Such information is needed to properly evaluate the Veteran's knee disabilities.  See 38 C.F.R. § 4.59 (2015); see also Correia v. McDonald, No. 13-3238, 2016 WL 3591858, *8-9 (Vet. App. July 5, 2016).  

As such, the Board finds that a remand is necessary to properly assess the current severity of the Veteran's service-connected DJD of the left knee.  See Woehlaert, 21 Vet. App. at 464, citing Barr, 21 Vet. App. at 312; see also Bowling, 15 Vet. App. at 12.

On remand, obtain all outstanding VA treatment records dated since December 2014 and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim dated since December 2014.  All records and responses received should be associated with the claims file.

2.  Following completion of the above-requested action, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected DJD of the left knee.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examiner should conduct range of motion testing for left knee flexion and extension (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner shall also specify whether and to what extent there is any additional loss of left knee motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is any ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is any subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for each opinion given.

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought are not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38C.F.R. § 3.655(b).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


